DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 7, 8, and 10 are objected to because of the following informalities:
Claim 6 recites “the first amplifier of the signal” and should be “the first amplifier 
Claim 7 recites “the first amplifier of the signal” and should be “the first amplifier 
Claim 8 recites “the first amplifier of the signal” and should be “the first amplifier 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaifu et al. (U.S. Pub. No. 20030010896).
Regarding claim 6, Kaifu discloses:
An image sensor including a pixel that comprises:
a first photoelectric converter (one of photodiodes in Fig. 4, par. 9, 47, 79, and Fig. 4) and a second photoelectric converter, each of which generates an electric charge through photoelectric conversion of light (another photodiode of the photodiodes of Fig. 4, par. 9, 47, 79, and Fig. 4);
a first amplifier that outputs a signal based upon the electric charge generated by the first photoelectric converter (for the one of photodiodes the source-follower circuit for amplification, which comprises the transistor 
a second amplifier that outputs a signal based upon the electric charge generated by the second photoelectric converters (for the another photodiode of the photodiodes, the source-follower circuit for amplification, which comprises the transistor Tr1 and current source 11 and amplifies and output a signal from the photodiode PD, par. 79 and Fig. 4); and
a first switch connected to a source of the first amplifier and connected to a source of the second amplifier (switch SW10 connected through clamp capacitor CCL to each transistor Tr1 respectively of the one of photodiodes and the another photodiode of photodiodes, where the respective photodiodes cause the respective transistors Tr1 to conduct and the respective transistor Tr1 and current source 11 amplify and output a signal from the respective photodiodes PD, par. 78-82).
Regarding claim 7, Kaifu further discloses:
first switch connects the source of the first amplifier with the source of the second amplifier upon outputting from the first amplifier of the signal based upon the electric charge generated by the first photoelectric converter and the signal based upon the electric charge generated by the second photoelectric converter (the respective photodiodes cause the respective transistors Tr1 to conduct and the respective transistor Tr1 and current source 11 amplify and output a signal from the respective photodiodes PD to the clamp capacitor CCL between transistor Tr1 and .

Allowable Subject Matter
Claims 1, 3, 19, and 20 are allowed.
Regarding claim 1, no prior art could be located that teaches or fairly suggests a first amplifier that outputs a first signal based upon the electric charge generated in the first photoelectric converter; a second amplifier that outputs a second signal based upon the electric charge generated in the second photoelectric converter; and a first switch that is connected to a source of the first amplifier and source of the second amplifier and that adjusts a capacitance connected to a gate of the first amplifier upon outputting of the first signal and the second signal from the first amplifier., in combination with the rest of the limitations of the claim.
Claims 3, 19, and 20 depend on claim 1 and therefore are allowed.

Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims including correcting claim objections above.

Regarding claim 9, no prior art could be located that teaches or fairly suggests the pixel further comprises a first floating diffusion that accumulates the electric charge generated in the first photoelectric converter, a second floating diffusion that accumulates the electric charge generated in the second photoelectric converter and a second switch that connects the first floating diffusion with the second floating diffusion, in combination with the rest of the limitations of the claim.
Claims 10 and 11 depend on claim 9 and therefore are objected to.
Regarding claim 12, no prior art could be located that teaches or fairly suggests a first selection transistor that connects the first amplifier to a first signal line; and a second selection transistor that connects the second amplifier to a second signal line, wherein: the first amplifier includes a first amplifier transistor that generates a first signal based upon the electric charge generated by the first photoelectric converter the second amplifier includes a second amplifier transistor that generates a second signal based upon the electric charge generated by the second photoelectric converter, and the first switch connects a first region between the first amplifier transistor and the first selection transistor with a second region between the second amplifier transistor and the second selection transistor, in combination with the rest of the limitations of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697